COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re American National Property and Casualty Company

Appellate case number:      01-19-00727-CV

Trial court case number:    1126978

Trial court:                County Civil Court at Law No. 4 of Harris County, TX

        On September 30, 2019, relator, American National Property and Casualty
Company, filed a petition for writ of mandamus and a motion for emergency stay,
requesting that we stay the trial court’s “Order on Plaintiff’s Motion to Compel Appraisal
and Abatement” entered September 25, 2019. We grant relator’s emergency motion to
stay. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is
finally decided or the Court otherwise orders the stay lifted. Any party may file a motion
for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Peter Kelly
                    Acting individually        Acting for the Court

Date: September 30, 2019